NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                        FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

ALONZO JAMES JOSEPH,                              No. 13-16205

                 Plaintiff - Appellant,           D.C. No. 2:13-cv-00122-CKD

  v.                                              MEMORANDUM*

CALIFORNIA PRISON INDUSTRY
AUTHORITY; et al.,

                 Defendants - Appellees.


                     Appeal from the United States District Court
                          for the Eastern District of California
                   Carolyn K. Delaney, Magistrate Judge, Presiding**

                             Submitted February 18, 2014***

Before:         ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Alonzo James Joseph appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Joseph consented to proceed before a magistrate. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants were deliberately indifferent to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We

affirm.

      The district court properly dismissed Joseph’s action because Joseph failed

to allege facts demonstrating that defendants were deliberately indifferent to an

excessive risk to his health by failing to recall soap before he suffered injuries from

its use. See Toguchi v. Chung, 391 F.3d 1051, 1057, 1060 (9th Cir. 2004) (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to an inmate’s health; mere negligence is insufficient to establish

deliberate indifference); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are to be liberally construed, a plaintiff must still

present factual allegations sufficient to state a plausible claim for relief).

      AFFIRMED.




                                            2                                    13-16205